Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 1 of 38 PageID #: 449




                         Exhibit A
  Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 2 of 38 PageID #: 450



                     DECLARATION OF SUSAN BURGESS TENCZA

   1. My name is Susan Burgess Tencza. I am the Senior Vice President, Human Resources at
      System One Holdings, LLC ("System One"). I have been employed by System One since
      June 27, 2011. I am over the age of 18. I am capable of making this declaration. All of the
      information in this declaration is true and correct, and is within my personal knowledge.

   2. My duties include overseeing the onboarding of new employees. Through my duties and
      review of System One's records, I am familiar with System One's employment of Craig
      Cypert, Charles R. Copley, Chad Copley and Larry Krone.

   3. As part of its hiring process, System One requires all employees to enter into a
      Confidentiality, Non-Solicitation and Work Product Assignment Agreement, and Mutual
      Agreement to Arbitrate Claims (the "Arbitration Agreement"), as a condition of
      employment.

   4. Mr. Cypert was employed by System One from on or about February 4, 2017 until April
      9, 2017, and then again from on or about July 18, 2018 until October 13, 2019.

   5. Charles Copley was employed by System One from on or about February 18, 2017 until
      December 31, 2017, then again from on or about February 18, 2018 until March 26, 2018,
      and finally from on or about March 29, 2018 until July 12, 2019.

   6. Chad Copley has been employed by System One from on or about February 19, 2017
      through the present.

   7. Mr. Krone has been employed by System One from on or about June 3, 2017 through the
      present.

   8. While employees of System One, all of these employees were assigned by System One to
      work at its client's site in West Virginia.

   9. Attached to this declaration are the Arbitration Agreements that were entered into by each
      of these employees in connection with their employment with System One.

   10. I declare under penalty of perjury that the foregoing is true and correct.



Date:         ji C/01d o
                                                             Susan Burgess Tencza
Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 3 of 38 PageID #: 451




                      Exhibit A-1
             Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 4 of 38 PageID #: 452
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-6369C264E324


                                                                                                                     em
                                       CONFIDENTIALITY, NON-SOLICITATION
                                   AND WORK PRODUCT ASSIGNMENT AGREEMENT,
                                  AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

                    This Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual
           Agreement to Arbitrate Claims ("the Agreement"), is between System One Holdings, LLC and/or its
           affiliates, predecessors and/or successors (individually and collectively, "System One")1 and
           charles R copley                 ("Employee") (the Employee and System One, together, are referred to
           as the "Parties"). As a material inducement for System One to employ Employee on an at-will basis,
           and in consideration of Employee's employment by System One, and in further consideration of the
           mutual promises set forth below, intending to be legally bound, the Parties agree as follows:

           1. Confidential Information.

                    1.1.     Definition.

                    "Confidential Information" consists of all information or data relating to the business of System
           One, including but not limited to, business and financial information; new product development and
           technological data; personnel information and the identities of employees; the identities of applicants for
           employment; the identities of clients and suppliers and prospective clients and suppliers; client lists and
           potential client lists; résumés; development, expansion and business strategies, plans and techniques;
           computer programs, devices, methods, techniques, processes and inventions; research and development
           activities; trade secrets as defined by applicable law and other materials (whether in written, graphic,
           audio, visual, electronic or other media, including computer software) developed by or on behalf of
           System One which is not generally known to the public, which System One has and will take
           precautions to maintain as confidential, and which derives at least a portion of its value to System One
           from its confidentiality. Additionally, Confidential Information includes information of any third party
           doing business with System One (actively or prospectively) that falls within the definition of
           Confidential Information set forth above as applied to such third party or that System One or such third
           party identifies as being confidential. Confidential Information does not include any information that is
           in the public domain or otherwise publicly available (other than as a result of a wrongful act by
           Employee or an agent or other employee of System One), information relating to the terms and
           conditions of employment, such as wages and benefits or other information that relates to
           Employee's engaging in lawful, protected, concerted activity under the National Labor Relations Act.

                    1.2.     Agreement Regarding the Confidentiality of Confidential Information.

                  Employee acknowledges that, as a result of his/her employment by System One, he/she will
           have access to Confidential Information and to additional Confidential Information which may be
           developed in the future. Employee acknowledges that all Confidential Information is the exclusive
           property of System One, or in the case of Confidential Information of a third party, of such third party.
           Employee agrees to hold all Confidential Information in trust for the benefit of the owner of such
           Confidential Information. Employee further agrees that he/she will use Confidential Information for the
           sole purpose of performing his/her work for System One, and that during his/her employment with
           System One, and at all times after the termination of that employment for any reason, Employee will not

           I Any reference in this Agreement to System One will be a reference to System One, its parents, subsidiaries,
           predecessors, successors, and assigns, and also to the officers, directors, employees, agents, benefit plans, benefit plans'
           sponsors and administrators, and fiduciaries of any of the foregoing.




           062015
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 5 of 38 PageID #: 453
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-6369C264E324




           use for his/her benefit, or the benefit of others, or divulge or convey to any third party any Confidential
           Information obtained by Employee during his/her employment by System One, unless it is pursuant to
           System One's express prior written permission.

                    1.3.    Return of Property.

                    Employee acknowledges that he/she has not acquired and will not acquire any right, title or
           interest in any Confidential Information or any portion thereof. Employee agrees that, either before or
           upon termination of his/her employment for any reason, or at any time upon System One's request,
           he/she will deliver to System One immediately, all documents, data, computer programs and all other
           materials, and all copies thereof, that were obtained or made by Employee during his/her employment
           with System One, which constitute, contain or relate to Confidential Information, and any other
           documents, equipment and materials of any kind which constitute the property of System One or its
           clients, whether confidential or not, including any and all copies or notes thereof which may have been
           made by or for Employee. After the termination of Employee's employment, Employee shall not retain,
           in hard copy, computer, electronic, or any other form, any information which constitutes, contains, or
           relates in any way to proprietary, confidential, or trade secret information of System One or its clients,
           including Confidential Information.

                 1.4.   Additional Obligation to Maintain the Confidentiality of Client's Confidential
           Information.

                   Employee may have access to confidential client information during Employee's employment
           with  System One. Confidential client information includes all information about client's business affairs
           that is provided to System One by its clients, which is not already known or readily available to the
           general public. Knowledge of a client's business affairs must never be disclosed or used in an improper
           manner.

                 In order to maintain the professional confidence that is the basis of the client relationship,
           Employee shall not:

           a.       Discuss any client's affairs with other clients or with third parties, unless System One has been
                    authorized to do so and System One expressly authorizes Employee to do so.
           b.       Identify any particular client where or with whom System One did work, including but not
                    limited to when discussing the specific projects performed with other potential or existing
                    clients.
           c.       Discuss any confidential information of any client with any such client's employees who are not
                    authorized to receive it.
           d.       Discuss confidential client matters in public places where conversations may be overheard.

           2.       Disclosure and Assignment of Inventions and Creative Works.

                    Employee agrees, during and after his/her employment with System One, to promptly disclose in
           writing to System One all inventions, ideas, discoveries, developments, improvements and innovations
           (collectively "Inventions"), whether or not patentable and all copyrightable works, including but limited
           to computer software designs and programs ("Creative Works") conceived, made or developed by
           Employee, whether solely or together with others, during the period Employee is employed by System
           One. Employee agrees that all Inventions and all Creative Works, whether or not conceived or made
           during working hours, that: (a) relate directly to the business of System One or its actual or
           demonstrably anticipated research or development, or (b) result from Employee's work for System One,



           062015                                            -   2
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 6 of 38 PageID #: 454
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-8369C264E324


                                                                                            sys                  one
           or (c) involve the use of any equipment, supplies, facilities, Confidential Information, or time of System
           One, are the exclusive property of System One. To the extent that the Inventions or Creative Works
           consist of copyrightable subject matter, Employee and System One agree and acknowledge that the
           subject matter and any and all rights with respect to that subject matter are and shall be deemed, to the
           extent allowed by law, to be produced by for System One as a work made for hire. Employee hereby
           assigns and agrees to assign all right, title and interest in and to all such Inventions and Creative Works
           to System One. During and after the period of Employee's employment with System One, Employee
           shall execute all documents, and will assist System One in every reasonable and proper way, to obtain
           and enforce patents, trademark registrations, service mark registrations and copyrights, but Employee
           will receive no compensation for his/her assistance, other than the base earnings that Employee receives
           while employed by System One. Employee understands that he/she is not required to assign to System
           One any Invention or Creative Work for which no equipment, supplies, facilities, Confidential
           Information or time of System One was used, unless such Invention or Creative Work relates directly to
           System One's business or actual or demonstrably anticipated research and development, or results from
           any work performed by Employee for System One.

           3.       Non-Solicitation Covenants.

                    3.1.    Non-Solicitation of Clients.

                   During the period of the Employee's employment with System One and for a period of one year
           from the date of termination of such employment for any reason (the "Restricted Period"), Employee
           agrees that he/she will not, directly or indirectly, for the Employee's benefit or on behalf of any person,
           corporation, partnership or entity whatsoever call on, solicit, perform services for, interfere with or
           endeavor to entice away from System One any client to whom Employee provided services at any time
           during the 12 month period immediately preceding the date of termination of Employee's employment
           with System One, or any prospective client with whom Employee had contact during the six month
           period immediately preceding the date of termination of Employee's employment with System One. A
           "prospective client" shall be defined as an individual or company that expressed interest in working with
           System One or any individual or company to which System One submitted a bid or proposal.
           Notwithstanding the foregoing, the Restricted Period for employees performing work for System One
           exclusively or primarily in California shall be the period of Employee's employment with System One.

                    3.2.    Non-Solicitation of Employees.

                   During the Restricted Period, as defined in Section 3.1, Employee agrees that he/she will not,
           directly or indirectly (1) hire, attempt to hire or solicit for employment any employee of System One, or
           (2) encourage any employee to leave the employee's employment with System One. For purposes of
           this Agreement, an employee is any individual who was employed by System One on the last day of
           Employee's employment or any individual who was employed by System One during the six month
           period immediately preceding the last day of Employee's employment with System One.

                    3.3.    Non-Solicitation of Candidates.

                    During the Restricted Period, as defined in Section 3.1, except for the exclusive purpose of
           performing his/her work for System One, Employee agrees that he/she will not, directly or indirectly,
           hire, attempt to hire or solicit for employment any candidate for employment who Employee solicited
           for placement with or placed with System One during Employee's employment with System One.

           4.       Agreement to Arbitrate.



           062015                                            -   3
             Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 7 of 38 PageID #: 455
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-6369C264E324


                                                                                           S S           M

                    4.1.    Acknowledgment.

                  The Parties recognize that differences may arise between them, or between Employee and
           System One's client(s), during or after Employee's employment with System One.

                    The Parties understand and agree that by entering into this agreement to arbitrate claims, each
           anticipates gaining the benefit of arbitration as a speedy, impartial dispute-resolution procedure, and
           each understands and agrees that both parties are voluntarily consenting to forego other types of
           litigation, except as specifically listed below in Sections 4.2 and 4.3. The Parties acknowledge and
           agree that, by entering into this Agreement, each Party is giving up the right to a jury trialfor claims
           covered by this Section 4. Employee acknowledges that his/her agreement to submit to arbitration as
           described in this Agreement is in consideration of and is a material inducement to his/her employment
           by System One.

                    4.2.    Claims Covered by this Agreement.

                    System One and Employee mutually consent to the resolution by arbitration of all claims or
           controversies (including tort, contract or statutory), whether or not arising out of Employee's
           employment (or the termination of that employment), that System One may have against Employee or
           that Employee may have against System One, or that Employee may have against System One's
           client(s), if Employee's claim against System One's client(s) arises out of Employee's employment with
           System One (together, all of these are referred to as "claims"), except claims excluded in the following
           Section 4.3. Claims covered by this Agreement include, but are not limited to, claims for wages,
           bonuses, overtime pay, or other compensation due; claims for breach of any contract or covenant
           (express or implied); tort claims, including but not limited to, defamation, wrongful termination,
           invasion of privacy and intentional infliction of emotional distress; claims for discrimination (including,
           but not limited to, race, sex, religion, national origin, age, marital status, sexual orientation, genetic
           information or medical condition or disability), harassment and/or retaliation; claims for benefits or the
           monetary equivalent of benefits (except where an employee benefit or pension plan specifies that its
           claims procedure is subject to an arbitration procedure different from this one); and claims for violation
           of any federal, state, or other governmental law, statute, regulation, or ordinance, except claims
           excluded in the following Section 4.3. Any and all claims must be brought in Employee's individual
           capacity, and not as a plaintiff, representative class member or class member in any purported class,
           collective or representative proceeding, to the maximum extent permitted by applicable law. System
           One's client(s) is an intended beneficiary of Section 4 of this Agreement.

                    4.3.    Claims Not Covered by this Agreement.

                    Claims not covered by this Agreement include claims that Employee may have now or in the
           future for workers' compensation or unemployment benefits. Also not covered by this Agreement are
           claims by System One based on criminal acts of Employee, and claims by System One for injunctive or
           other equitable relief and damages for: (a) breach or threatened breach of any non-competition, non-
           solicitation, confidentiality and/or patent or invention assignment agreements; (b) unfair competition; or
           (c) the misappropriation, use and/or unauthorized disclosure of trade secrets or confidential information,
           as to each of which Employee understands and agrees that System One may immediately seek and
           obtain relief from a court of competent jurisdiction.




           062015                                            -   4
             Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 8 of 38 PageID #: 456
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-6369C264E324


                                                                                            syste
                    4.4.    Required Notice of All Claims and Statute of Limitations.

                   The Parties agree that each must deliver written notice of any claim to the other party within one
           (1) year of the date the aggrieved party first has knowledge of the claim; otherwise the claim will be
           void and deemed waived, even if there is a federal or state statute of limitations which would have given
           more time to pursue the claim, to the maximum extent permitted by applicable law. Each party hereby
           waives any statute of limitations to the contrary. Notice to System One must be sent to the following:

                    System One Holdings, LLC
                    Attention: Chief Operating Officer
                    12 Federal Street
                    Suite 205
                    Pittsburgh, PA 15212

                 Notice to Employee must be sent to the address last known address provided by Employee to
           System One in writing.

                    4.5.    Arbitration Procedures.

                    System One and Employee agree that any arbitration under this Agreement shall be in
           accordance with the then-current employment dispute rules of the American Arbitration Association
           ("AAA") and all arbitration demands shall be through AAA unless System One and Employee mutually
           agree to a different dispute resolution company. System One and Employee agree that the arbitration
           shall be held in Pittsburgh, Pennsylvania, unless System One and Employee mutually agree to hold the
           arbitration in a different location.

                    The arbitrator shall render a written award and opinion in the form typically rendered in
           arbitrations. The arbitrator's award shall be final and binding.

                    4.6.    Arbitration Fees and Costs.

                   System One will pay the reasonable fees and costs of the arbitrator. System One and Employee
           will each pay its and his/her costs and attorneys' fees, if any. However, if either Party prevails on a
           statutory claim that affords the prevailing party attorneys' fees, the arbitrator may award reasonable fees
           to the prevailing Party.

                    4.7.    Requirements for Modification or Revocation.

                  This Agreement to arbitrate shall survive the termination of Employee's employment. It may
           only be revoked or modified by a writing signed by the Parties which specifically states an intent to
           revoke or modify this Agreement.

                    4.8.    Sole and Entire Agreement Relating to Arbitration.

                   This is the complete agreement of the Parties on the subject of arbitration of disputes except for
           any arbitration agreement in connection with any pension or benefit plan. This Agreement supersedes
           any prior or contemporaneous oral or written understanding on the subject. Employee is not relying on
           any representations, oral or written, on the subject of the effect, enforceability or meaning of this
           Agreement, except as specifically set forth in this Agreement.




           062015                                            - 5
             Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 9 of 38 PageID #: 457
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-B369C264E324


                                                                                           S S


           5. Miscellaneous.

                    5.1.    At-Will Employment; Not a Guarantee of Employment.

                    This Agreement is not, and shall not be construed to create, any contract of employment or
           guarantee of employment for any specific time or under any specific terms or conditions., express or
           implied, and each of the Parties remains free to terminate the employment relationship at any time, for
           any reason or no reason, with or without notice, reason, or cause. The Parties acknowledge and agree
           that the relationship between Employee and System One is at-will.

                    5.2.    Notice to Prospective Employers.

                   Employee agrees that, with respect to each prospective employer with which Employee applies
           or interviews for employment during the term of Employee's employment with System One and within
           one year after the termination of Employee's employment with System One, Employee will inform the
           prospective employer of the existence of this Agreement and will provide the prospective employer with
           a copy of this Agreement. Employee agrees that System One may provide any such prospective
           employer with a copy of this Agreement.

                    5.3.    Representations.

                    Employee represents that the duties and obligations set forth in this Agreement will not unduly
           restrict or limit Employee's ability to earn a livelihood following Employee's termination of
           employment.

                    5.4.    Continuing Obligations.

                   The duties and obligations set forth in this Agreement shall continue to apply in accordance with
           their terms after the termination of Employee's employment with System One, regardless of whether
           Employee voluntarily quits his/her employment with System One or is terminated by System One, and
           regardless of whether Employee's termination is with or without cause. The Restricted Period, as
           defined in Section 3, shall automatically be extended by the length of time during which Employee is in
           breach of his or her obligations under Sections 3(a), 3(b) or 3(c) of this Agreement.

                    5.5.    Enforcement.

                   If a court of competent jurisdiction determines that any of the restrictions stated herein are
           unreasonable, invalid or unenforceable, the parties hereto expressly agree that the court shall have the
           power to reduce the period, scope or geographical period contained in this Agreement to substitute the
           maximum period, scope or geographical area deemed reasonable under such circumstances. Because
           money damages would be an inadequate remedy for any breach of Employee's obligations under this
           Agreement, in the event Employee breaches or threatens to breach this Agreement, System One, or any
           successors or assigns, may, in addition to other rights and remedies existing in its favor, apply to any
           court of competent jurisdiction for specific performance, or injunctive or other equitable relief in order
           to enforce, or prevent any violations of, this Agreement.

                    5.6.    Severability.


           062015                                            -   6
           Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 10 of 38 PageID #: 458
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-6369C264E324


                                                                                            S St M
                   Whenever possible, each provision of this Agreement will be interpreted in such a way as to be
           effective, valid and lawful under applicable law, but if any provision of this Agreement is held to be
           invalid, illegal or unenforceable in any respect under any applicable law or rule in any jurisdiction, such
           invalidity, illegality or unenforceability will not affect any other provisions, but this Agreement and/or
           such provision will be reformed, construed and enforced in such jurisdiction as if such invalid, illegal or
           unenforceable provision had never been contained herein. Nothing in this Agreement is intended to
           preclude or dissuade Employee from engaging in legally protected activities or activities protected
           by local, state or federal law, including but not limited to the National Labor Relations Act, such as
           discussing wages, benefits or terms and conditions of employment, forming, joining or supporting
           labor unions, bargaining collectively through representatives of their choosing, raising complaints
           about working conditions for their and their fellow employees' mutual aid or protection or engaging
           in legally required activities.

                    5.7.    Complete Agreement.

                  Except as set forth in this Agreement, this Agreement contains the complete agreement and
           understanding between the Parties and supersedes and preempts any prior understanding, agreement or
           representation by or between the Parties, written or oral, relating to the subject matter contained herein.
           Employee is not relying on any representations, oral or written, on the subject of the effect,
           enforceability or meaning of this Agreement, except as specifically set forth in this Agreement.

                    5.8.    Additional Rights and Causes of Action.

                  This Agreement is in addition to and does not in any way waive or detract from any rights or
           causes of action System One may have relating to Confidential Information or other protectable
           information or interests under statutory or common law or under any other agreement.

                    5.9.    Governing Law.

                   Notwithstanding principles of conflicts of law of any jurisdiction to the contrary, this Agreement
           shall be construed in accordance with, and the rights and obligations of the Parties hereunder shall be
           governed by all terms and provisions of this Agreement are to be construed and governed by the laws of
           the Commonwealth of Pennsylvania.

                    5.10.   Forum Selection.

                   Except as otherwise expressly set forth in Section 4 of this Agreement, any civil action to
           enforce this Agreement, or for a declaration of rights under this Agreement, shall be brought in and only
           in the Court of Common Pleas of Allegheny County, Pennsylvania, or, if the United States District
           Courts would otherwise have jurisdiction, in the United States District Court for the Western District of
           Pennsylvania. Employee hereby waives any objection that Employee may now or hereafter have to
           jurisdiction or venue in those courts, and agrees to submit to the jurisdiction of those courts. Employee
           agrees System One may make effective service of process on him/her by mail at the last known address
           provided to System One by Employee in writing.

                    5.11.   Successors and Assigns.

                  System One and Employee acknowledge that the covenants and terms of this Agreement are
           intended to benefit not only System One, but also its successors, subsidiaries and affiliates.
           Accordingly, Employee agrees that System One may assign this Agreement to any person, partnership



           062015                                             7
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 11 of 38 PageID #: 459
DocuSign Envelope ID: 39C8729A-1F7D-42D1-8F64-B369C264E324




                                                                                             system one
             or corporation that purchases or is purchased by System One, as well as to any System One subsidiary
             or affiliate, without notice to Employee. These persons and other entities shall succeed to the rights and
             obligations of this Agreement and may enforce the terms of the Agreement on their own behalf or in the
             name of System One. Employee may not assign. Employee's rights or delegate Employee's obligations
             hereunder.

                        5.12.        Waivers.

                     The waiver by either Employee or System One of a breach by the other party of any provision of
             this Agreement shall not operate or be construed as a waiver of any subsequent breach by the breaching
             party.

                  SYSTEM ONE AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
             READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL
             UNDERSTANDINGS AND AGREEMENTS BETWEEN SYSTEM ONE AND EMPLOYEE
             RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT,
             AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
             RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
             THOSE CONTAINED IN THIS AGREEMENT ITSELF.

                   EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN
             SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS
             AGREEMENT; AND HAS NOT BEEN FORCED OR COERCED INTO DOING SO.

                     IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have executed
             this Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual Agreement
             to Arbitrate Claims.

                                                                  SYSTEM ONE HOLDINGS, LLC
                  DocuSigned by:
                                                                      (-7)
                 thatytts capLu                                        •- k-oJk
            ‘`    A8DDE6B2A971590A
             Signature of - Employee                              Signature of Authorized Representative
             charles R copley
                                                                  Human Resources Manager
             Print Name of Employee                               Title of Representative

             2/24/2017                                            2/24/2017
             Date                                                 Date




             062015                                          -   8-
Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 12 of 38 PageID #: 460




                       Exhibit A-2
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 13 of 38 PageID #: 461


                                                                                                       syst
                                        CONFIDENTIALITY, NON-SOLICITATION
                                    AND WORK PRODUCT ASSIGNMENT AGREEMENT,
                                   AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

                   This Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual
          Agreement to Arbitrate Claims ("the Agreement"), is between System One Holdings, LLC and/or its
          affiliates, predecessors and/or successors (individually and collectively, "System One")1 and
                                           ("Employee") (the Employee and System One, together, are referred to as
          the "Parties"). As a material inducement for System One to employ Employee on an at-will basis, and in
          consideration of Employee's employment by System One, and in further consideration of the mutual
          promises set forth below, intending to be legally bound, the Parties agree as follows:

          1. Confidential Information.

                   1.1.        Definition.

                   "Confidential Information" consists of all information or data relating to the business of System
          One, including but not limited to, business and financial information; new product development and
          technological data; personnel information and the identities of employees; the identities of applicants for
          employment; the identities of clients and suppliers and prospective clients and suppliers; client lists and
          potential client lists; résumés; development, expansion and business strategies, plans and techniques;
          computer programs, devices, methods, techniques, processes and inventions; research and development
          activities; trade secrets as defined by applicable law and other materials (whether in written, graphic,
          audio, visual, electronic or other media, including computer software) developed by or on behalf of
          System One which is not generally known to the public, which System One has and will take precautions
          to maintain as confidential, and which derives at least a portion of its value to System One from its
          confidentiality. Additionally, Confidential Information includes information of any third party doing
          business with System One (actively or prospectively) that falls within the definition of Confidential
          Information set forth above as applied to such third party or that System One or such third party identifies
          as being confidential. Confidential Information does not include any information that is in the public
          domain or otherwise publicly available (other than as a result of a wrongful act by Employee or an agent
          or other employee of System One), information relating to the terms and conditions of employment, such
          as wages and benefits or other information that relates to Employee's engaging in lawful, protected,
          concerted activity under the National Labor Relations Act.

                   1.2.        Agreement Regarding the Confidentiality of Confidential Information.

                  Employee acknowledges that, as a result of his/her employment by System One, he/she will have
          access to Confidential Information and to additional Confidential Information which may be developed
          in the future. Employee acknowledges that all Confidential Information is the exclusive property of
          System One, or in the case of Confidential Information of a third party, of such third party. Employee
          agrees to hold all Confidential Information in trust for the benefit of the owner of such Confidential
          Information. Employee further agrees that he/she will use Confidential Information for the sole purpose
          of performing his/her work for System One, and that during his/her employment with System One, and at
          all times after the termination of that employment for any reason, Employee will not use for his/her
          benefit, or the benefit of others, or divulge or convey to any third party any Confidential Information

          1 Any reference in this Agreement to System One will be a reference to System One, its parents, subsidiaries, predecessors,
          successors, and assigns, and also to the officers, directors, employees, agents, benefit plans, benefit plans' sponsors and
          administrators, and fiduciaries of any of the foregoing.


          062015

Doc ID: 20180724121739613
Sertifi Electronic Signature
              Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 14 of 38 PageID #: 462

                                                                                                syst                     cue
             obtained by Employee during his/her employment by System One, unless it is pursuant to System One's
             express prior written permission.

                         1.3.   Return of Property.

                     Employee acknowledges that he/she has not acquired and will not acquire any right, title or interest
             in any Confidential Information or any portion thereof. Employee agrees that, either before or upon
             termination of his/her employment for any reason, or at any time upon System One's request, he/she will
             deliver to System One immediately, all documents, data, computer programs and all other materials, and
             all copies thereof, that were obtained or made by Employee during his/her employment with System One,
             which constitute, contain or relate to Confidential Information, and any other documents, equipment and
             materials of any kind which constitute the property of System One or its clients, whether confidential or
             not, including any and all copies or notes thereof which may have been made by or for Employee. After
             the termination of Employee's employment, Employee shall not retain, in hard copy, computer, electronic,
             or any other form, any information which constitutes, contains, or relates in any way to proprietary,
             confidential, or trade secret information of System One or its clients, including Confidential Information.

                   1.4.   Additional Obligation to Maintain the Confidentiality of Client's Confidential
             Information.

                      Employee may have access to confidential client information during Employee's employment
             with System One. Confidential client information includes all information about client's business affairs
             that is provided to System One by its clients, which is not already known or readily available to the general
             public. Knowledge of a client's business affairs must never be disclosed or used in an improper manner.

                   In order to maintain the professional confidence that is the basis of the client relationship,
             Employee shall not:

             a.          Discuss any client's affairs with other clients or with third parties, unless System One has been
                         authorized to do so and System One expressly authorizes Employee to do so.
             b.          Identify any particular client where or with whom System One did work, including but not limited
                         to when discussing the specific projects performed with other potential or existing clients.
             c.          Discuss any confidential information of any client with any such client's employees who are not
                         authorized to receive it.
             d.          Discuss confidential client matters in public places where conversations may be overheard.

             2.          Disclosure and Assignment of Inventions and Creative Works.

                      Employee agrees, during and after his/her employment with System One, to promptly disclose in
             writing to System One all inventions, ideas, discoveries, developments, improvements and innovations
             (collectively "Inventions"), whether or not patentable and all copyrightable works, including but limited
             to computer software designs and programs ("Creative Works") conceived, made or developed by
             Employee, whether solely or together with others, during the period Employee is employed by System
             One. Employee agrees that all Inventions and all Creative Works, whether or not conceived or made
             during working hours, that: (a) relate directly to the business of System One or its actual or demonstrably
             anticipated research or development, or (b) result from Employee's work for System One, or (c) involve
             the use of any equipment, supplies, facilities, Confidential Information, or time of System One, are the
             exclusive property of System One. To the extent that the Inventions or Creative Works consist of
             copyrightable subject matter, Employee and System One agree and acknowledge that the subject matter
             and any and all rights with respect to that subject matter are and shall be deemed, to the extent allowed by


             062015                                              -   2

Doc ID: 20180724121739613
Sertifi Electronic Signature
              Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 15 of 38 PageID #: 463

                                                                                                   Ste"
             law, to be produced by for System One as a work made for hire. Employee hereby assigns and agrees to
             assign all right, title and interest in and to all such Inventions and Creative Works to System One. During
             and after the period of Employee's employment with System One, Employee shall execute all documents,
             and will assist System One in every reasonable and proper way, to obtain and enforce patents, trademark
             registrations, service mark registrations and copyrights, but Employee will receive no compensation for
             his/her assistance, other than the base earnings that Employee receives while employed by System One.
             Employee understands that he/she is not required to assign to System One any Invention or Creative Work
             for which no equipment, supplies, facilities, Confidential Information or time of System One was used,
             unless such Invention or Creative Work relates directly to System One's business or actual or
             demonstrably anticipated research and development, or results from any work performed by Employee
             for System One.

             3.          Non-Solicitation Covenants.

                         3.1.   Non-Solicitation of Clients.

                     During the period of the Employee's employment with System One and for a period of one year
             from the date of termination of such employment for any reason (the "Restricted Period"), Employee
             agrees that he/she will not, directly or indirectly, for the Employee's benefit or on behalf of any person,
             corporation, partnership or entity whatsoever call on, solicit, perform services for, interfere with or
             endeavor to entice away from System One any client to whom Employee provided services at any time
             during the 12 month period immediately preceding the date of termination of Employee's employment
             with System One, or any prospective client with whom Employee had contact during the six month period
             immediately preceding the date of termination of Employee's employment with System One. A
             "prospective client" shall be defined as an individual or company that expressed interest in working with
             System One or any individual or company to which System One submitted a bid or proposal.
             Notwithstanding the foregoing, the Restricted Period for employees performing work for System One
             exclusively or primarily in California shall be the period of Employee's employment with System One.

                         3.2.   Non-Solicitation of Employees.

                     During the Restricted Period, as defined in Section 3.1, Employee agrees that he/she will not,
             directly or indirectly (1) hire, attempt to hire or solicit for employment any employee of System One, or
             (2) encourage any employee to leave the employee's employment with System One. For purposes of this
             Agreement, an employee is any individual who was employed by System One on the last day of
             Employee's employment or any individual who was employed by System One during the six month period
             immediately preceding the last day of Employee's employment with System One.

                         3.3.   Non-Solicitation of Candidates.

                    During the Restricted Period, as defined in Section 3.1, except for the exclusive purpose of
             performing his/her work for System One, Employee agrees that he/she will not, directly or indirectly, hire,
             attempt to hire or solicit for employment any candidate for employment who Employee solicited for
             placement with or placed with System One during Employee's employment with System One.

             4.           Agreement to Arbitrate.




             062015                                              -   3

Doc ID: 20180724121739613
Sertifi Electronic Signature
              Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 16 of 38 PageID #: 464

                                                                                                 syst                   one
                         4.1.   Acknowledgment.

                    The Parties recognize that differences may arise between them, or between Employee and System
             One's client(s), during or after Employee's employment with System One.

                     The Parties understand and agree that by entering into this agreement to arbitrate claims, each
             anticipates gaining the benefit of arbitration as a speedy, impartial dispute-resolution procedure, and each
             understands and agrees that both parties are voluntarily consenting to forego other types of litigation,
             except as specifically listed below in Sections 4.2 and 4.3. The Parties acknowledge and agree that, by
             entering into this Agreement, each Party is giving up the right to a jury trialfor claims covered by this
             Section 4. Employee acknowledges that his/her agreement to submit to arbitration as described in this
             Agreement is in consideration of and is a material inducement to his/her employment by System One.

                         4.2.   Claims Covered by this Agreement.

                      System One and Employee mutually consent to the resolution by arbitration of all claims or
             controversies (including tort, contract or statutory), whether or not arising out of Employee's employment
             (or the termination of that employment), that System One may have against Employee or that Employee
             may have against System One, or that Employee may have against System One's client(s), if Employee's
             claim against System One's client(s) arises out of Employee's employment with System One (together,
             all of these are referred to as "claims"), except claims excluded in the following Section 4.3. Claims
             covered by this Agreement include, but are not limited to, claims for wages, bonuses, overtime pay, or
             other compensation due; claims for breach of any contract or covenant (express or implied); tort claims,
             including but not limited to, defamation, wrongful termination, invasion of privacy and intentional
             infliction of emotional distress; claims for discrimination (including, but not limited to, race, sex, religion,
             national origin, age, marital status, sexual orientation, genetic information or medical condition or
             disability), harassment and/or retaliation; claims for benefits or the monetary equivalent of benefits
             (except where an employee benefit or pension plan specifies that its claims procedure is subject to an
             arbitration procedure different from this one); and claims for violation of any federal, state, or other
             governmental law, statute, regulation, or ordinance, except claims excluded in the following Section 4.3.
             Any and all claims must be brought in Employee's individual capacity, and not as a plaintiff,
             representative class member or class member in any purported class, collective or representative
             proceeding, to the maximum extent permitted by applicable law. System One's client(s) is an intended
             beneficiary of Section 4 of this Agreement.

                         4.3.   Claims Not Covered by this Agreement.

                      Claims not covered by this Agreement include claims that Employee may have now or in the
             future for workers' compensation or unemployment benefits. Also not covered by this Agreement are
             claims by System One based on criminal acts of Employee, and claims by System One for injunctive or
             other equitable relief and damages for: (a) breach or threatened breach of any non-competition, non-
             solicitation, confidentiality and/or patent or invention assignment agreements; (b) unfair competition; or
             (c) the misappropriation, use and/or unauthorized disclosure of trade secrets or confidential information,
             as to each of which Employee understands and agrees that System One may immediately seek and obtain
             relief from a court of competent jurisdiction.

                         4.4.   Required Notice of All Claims and Statute of Limitations.

                     The Parties agree that each must deliver written notice of any claim to the other party within one
             (1) year of the date the aggrieved party first has knowledge of the claim; otherwise the claim will be void



             062015                                              -   4-

Doc ID: 20180724121739613
Sertifi Electronic Signature
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 17 of 38 PageID #: 465

                                                                                            syst
           and deemed waived, even if there is a federal or state statute of limitations which would have given more
           time to pursue the claim, to the maximum extent permitted by applicable law. Each party hereby waives
           any statute of limitations to the contrary. Notice to System One must be sent to the following:

                     System One Holdings, LLC
                     Attention: Chief Operating Officer
                     210 Sixth Avenue
                     Suite 3100
                     Pittsburgh, PA 15222

                 Notice to Employee must be sent to the address last known address provided by Employee to
           System One in writing.

                     4.5.   Arbitration Procedures.

                    System One and Employee agree that any arbitration under this Agreement shall be in accordance
           with the then-current employment dispute rules of the American Arbitration Association ("AAA") and all
           arbitration demands shall be through AAA unless System One and Employee mutually agree to a different
           dispute resolution company. System One and Employee agree that the arbitration shall be held in
           Pittsburgh, Pennsylvania, unless System One and Employee mutually agree to hold the arbitration in a
           different location.

                    The arbitrator shall render a written award and opinion in the form typically rendered in
           arbitrations. The arbitrator's award shall be final and binding.

                     4.6.   Arbitration Fees and Costs.

                   System One will pay the reasonable fees and costs of the arbitrator. System One and Employee
           will each pay its and his/her costs and attorneys' fees, if any. However, if either Party prevails on a
           statutory claim that affords the prevailing party attorneys' fees, the arbitrator may award reasonable fees
           to the prevailing Party.

                     4.7.   Requirements for Modification or Revocation.

                  This Agreement to arbitrate shall survive the termination of Employee's employment. It may only
           be revoked or modified by a writing signed by the Parties which specifically states an intent to revoke or
           modify this Agreement.

                     4.8.   Sole and Entire Agreement Relating to Arbitration.

                   This is the complete agreement of the Parties on the subject of arbitration of disputes except for
           any arbitration agreement in connection with any pension or benefit plan. This Agreement supersedes any
           prior or contemporaneous oral or written understanding on the subject. Employee is not relying on any
           representations, oral or written, on the subject of the effect, enforceability or meaning of this Agreement,
           except as specifically set forth in this Agreement.




           062015                                             5

Doc ID: 20180724121739613
gerHA nearonk Signature
               Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 18 of 38 PageID #: 466

                                                                                                S St                  one
             5. Miscellaneous.

                         5.1.   At-Will Employment; Not a Guarantee of Employment.

                     This Agreement is not, and shall not be construed to create, any contract of employment or
             guarantee of employment for any specific time or under any specific terms or conditions., express or
             implied, and each of the Parties remains free to terminate the employment relationship at any time, for
             any reason or no reason, with or without notice, reason, or cause. The Parties acknowledge and agree that
             the relationship between Employee and System One is at-will.

                         5.2.   Notice to Prospective Employers.

                     Employee agrees that, with respect to each prospective employer with which Employee applies or
             interviews for employment during the term of Employee's employment with System One and within one
             year after the termination of Employee's employment with System One, Employee will inform the
             prospective employer of the existence of this Agreement and will provide the prospective employer with
             a copy of this Agreement. Employee agrees that System One may provide any such prospective employer
             with a copy of this Agreement.

                         5.3.   Representations.

                      Employee represents that the duties and obligations set forth in this Agreement will not unduly
             restrict or limit Employee's ability to earn a livelihood following Employee's termination of employment.

                         5.4.   Continuing Obligations.

                     The duties and obligations set forth in this Agreement shall continue to apply in accordance with
             their terms after the termination of Employee's employment with System One, regardless of whether
             Employee voluntarily quits his/her employment with System One or is terminated by System One, and
             regardless of whether Employee's termination is with or without cause. The Restricted Period, as defined
             in Section 3, shall automatically be extended by the length of time during which Employee is in breach of
             his or her obligations under Sections 3(a), 3(b) or 3(c) of this Agreement.

                         5.5.   Enforcement.

                    If a court of competent jurisdiction determines that any of the restrictions stated herein are
             unreasonable, invalid or unenforceable, the parties hereto expressly agree that the court shall have the
             power to reduce the period, scope or geographical period contained in this Agreement to substitute the
             maximum period, scope or geographical area deemed reasonable under such circumstances. Because
             money damages would be an inadequate remedy for any breach of Employee's obligations under this
             Agreement, in the event Employee breaches or threatens to breach this Agreement, System One, or any
             successors or assigns, may, in addition to other rights and remedies existing in its favor, apply to any court
             of competent jurisdiction for specific performance, or injunctive or other equitable relief in order to
             enforce, or prevent any violations of, this Agreement.

                         5.6.   Severability.

                     Whenever possible, each provision of this Agreement will be interpreted in such a way as to be
             effective, valid and lawful under applicable law, but if any provision of this Agreement is held to be
             invalid, illegal or unenforceable in any respect under any applicable law or rule in any jurisdiction, such
             invalidity, illegality or unenforceability will not affect any other provisions, but this Agreement and/or


             062015                                             -   6-

Doc ID: 20180724121739613
Sertlfl Electronic Signature
               Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 19 of 38 PageID #: 467

                                                                                               syst
             such provision will be reformed, construed and enforced in such jurisdiction as if such invalid, illegal or
             unenforceable provision had never been contained herein. Nothing in this Agreement is intended to
             preclude or dissuade Employee from engaging in legally protected activities or activities protected by
             local, state or federal law, including but not limited to the National Labor Relations Act, such as
             discussing wages, benefits or terms and conditions of employment, forming, joining or supporting
             labor unions, bargaining collectively through representatives of their choosing, raising complaints
             about working conditions for their and their fellow employees' mutual aid or protection or engaging
             in legally required activities.

                         5.7.    Complete Agreement.

                    Except as set forth in this Agreement, this Agreement contains the complete agreement and
             understanding between the Parties and supersedes and preempts any prior understanding, agreement or
             representation by or between the Parties, written or oral, relating to the subject matter contained herein.
             Employee is not relying on any representations, oral or written, on the subject of the effect, enforceability
             or meaning of this Agreement, except as specifically set forth in this Agreement.

                         5.8.    Additional Rights and Causes of Action.

                    This Agreement is in addition to and does not in any way waive or detract from any rights or
             causes of action System One may have relating to Confidential Information or other protectable
             information or interests under statutory or common law or under any other agreement.

                         5.9.    Governing Law.

                     Notwithstanding principles of conflicts of law of any jurisdiction to the contrary, this Agreement
             shall be construed in accordance with, and the rights and obligations of the Parties hereunder shall be
             governed by all terms and provisions of this Agreement are to be construed and governed by the laws of
             the Commonwealth of Pennsylvania.

                         5.10.   Forum Selection.

                     Except as otherwise expressly set forth in Section 4 of this Agreement, any civil action to enforce
             this Agreement, or for a declaration of rights under this Agreement, shall be brought in and only in the
             Court of Common Pleas of Allegheny County, Pennsylvania, or, if the United States District Courts would
             otherwise have jurisdiction, in the United States District Court for the Western District of Pennsylvania.
             Employee hereby waives any objection that Employee may now or hereafter have to jurisdiction or venue
             in those courts, and agrees to submit to the jurisdiction of those courts. Employee agrees System One
             may make effective service of process on him/her by mail at the last known address provided to System
             One by Employee in writing.

                         5.11.   Successors and Assigns.

                     System One and Employee acknowledge that the covenants and terms of this Agreement are
             intended to benefit not only System One, but also its successors, subsidiaries and affiliates. Accordingly,
             Employee agrees that System One may assign this Agreement to any person, partnership or corporation
             that purchases or is purchased by System One, as well as to any System One subsidiary or affiliate, without
             notice to Employee. These persons and other entities shall succeed to the rights and obligations of this
             Agreement and may enforce the terms of the Agreement on their own behalf or in the name of System
             One. Employee may not assign Employee's rights or delegate Employee's obligations hereunder.



             062015                                            -   7

Doc ID: 20180724121739613
Sertifi Electronic Signature
               Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 20 of 38 PageID #: 468


                                                                                                  system one
                  or corporation that purchases or is purchased by System One, as well as to any System One subsidiary
                  or affiliate, without notice to Employee. These persons and other entities shall succeed to the rights and
                  obligations of this Agreement and may enforce the terms of the Agreement on their own behalf or in the
                  name of System One. Employee may not assign Employee's rights or delegate Employee's obligations
                  hereunder.

                               5.12.   Waivers.

                          The waiver by either Employee or System One of a breach by the other party of any provision of
                  this Agreement shall not operate or be construed as a waiver of any subsequent breach by the breaching
                  party.

                       SYSTEM ONE AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
                  READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL
                  UNDERSTANDINGS AND AGREEMENTS BETWEEN SYSTEM ONE AND EMPLOYEE
                  RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT,
                  AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
                  RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
                  THOSE CONTAINED IN THIS AGREEMENT ITSELF.

                        EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN
                  SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS
                  AGREEMENT; AND HAS NOT BEEN FORCED OR COERCED INTO DOING SO.

                          IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have executed
                  this Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual Agreement
                  to Arbitrate Claims.

                                                                        SYSTEM ONE HOLDINGS, LLC

                   Crais, Cypert                                            (-7)
                  onboarding-helpasotemone.corn                              "s *Ut
                  Signature of Employee                                 Signature of Authorized Representative

                  Craig Cypert                                          Human Resources Manager
                  Print Name of Employee                                Title of Representative
                  07/24/2018                                            07/24/2018


                  Date                                                  Date




                  062015                                           -   8-


Doc ID: 20180724121739613
Sertlfl Electronic Signature
Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 21 of 38 PageID #: 469




                       Exhibit A-3
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 22 of 38 PageID #: 470
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-261304C6E1ODF


                                                                                                          system one
                                        CONFIDENTIALITY, NON-SOLICITATION
                                    AND WORK PRODUCT ASSIGNMENT AGREEMENT,
                                   AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

                    This Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual
           Agreement to Arbitrate Claims ("the Agreement"), is between System One Holdings, LLC and/or its
           affiliates, predecessors and/or successors (individually and collectively, "System One")' and
           Chad A Copley                    ("Employee") (the Employee and System One, together, are referred to
           as the "Parties"). As a material inducement for System One to employ Employee on an at-will basis,
           and in consideration of Employee's employment by System One, and in further consideration of the
           mutual promises set forth below, intending to be legally bound, the Parties agree as follows:

           1. Confidential Information.

                    1.1.     Definition.

                    "Confidential Information" consists of all information or data relating to the business of System
           One, including but not limited to, business and financial information; new product development and
           technological data; personnel information and the identities of employees; the identities of applicants for
           employment; the identities of clients and suppliers and prospective clients and suppliers; client lists and
           potential client lists; résumés; development, expansion and business strategies, plans and techniques;
           computer programs, devices, methods, techniques, processes and inventions; research and development
           activities; trade secrets as defined by applicable law and other materials (whether in written, graphic,
           audio, visual, electronic or other media, including computer software) developed by or on behalf of
           System One which is not generally known to the public, which System One has and will take
           precautions to maintain as confidential, and which derives at least a portion of its value to System One
           from its confidentiality. Additionally, Confidential Information includes information of any third party
           doing business with System One (actively or prospectively) that falls within the definition of
           Confidential Information set forth above as applied to such third party or that System One or such third
           party identifies as being confidential. Confidential Information does not include any information that is
           in the public domain or otherwise publicly available (other than as a result of a wrongful act by
           Employee or an agent or other employee of System One), information relating to the terms and
           conditions of employment, such as wages and benefits or other information that relates to
           Employee's engaging in lawful, protected, concerted activity under the National Labor Relations Act.

                    1.2.     Agreement Regarding the Confidentiality of Confidential Information.

                  Employee acknowledges that, as a result of his/her employment by System One, he/she will
           have access to Confidential Information and to additional Confidential Information which may be
           developed in the future. Employee acknowledges that all Confidential Information is the exclusive
           property of System One, or in the case of Confidential Information of a third party, of such third party.
           Employee agrees to hold all Confidential Information in trust for the benefit of the owner of such
           Confidential Information. Employee further agrees that he/she will use Confidential Information for the
           sole purpose of performing his/her work for System One, and that during his/her employment with
           System One, and at all times after the termination of that employment for any reason, Employee will not

           1 Any reference in this Agreement to System One will be a reference to System One, its parents, subsidiaries,
           predecessors, successors, and assigns, and also to the officers, directors, employees, agents, benefit plans, benefit plans'
           sponsors and administrators, and fiduciaries of any of the foregoing.




           062015
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 23 of 38 PageID #: 471
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26604C6E1ODF


                                                                                            system one
           use for his/her benefit, or the benefit of others, or divulge or convey to any third party any Confidential
           Information obtained by Employee during his/her employment by System One, unless it is pursuant to
           System One's express prior written permission.

                    1.3.   Return of Property.

                    Employee acknowledges that he/she has not acquired and will not acquire any right, title or
           interest in any Confidential Information or any portion thereof. Employee agrees that, either before or
           upon termination of his/her employment for any reason, or at any time upon System One's request,
           he/she will deliver to System One immediately, all documents, data, computer programs and all other
           materials, and all copies thereof, that were obtained or made by Employee during his/her employment
           with System One, which constitute, contain or relate to Confidential Information, and any other
           documents, equipment and materials of any kind which constitute the property of System One or its
           clients, whether confidential or not, including any and all copies or notes thereof which may have been
           made by or for Employee. After the termination of Employee's employment, Employee shall not retain,
           in hard copy, computer, electronic, or any other form, any information which constitutes, contains, or
           relates in any way to proprietary, confidential, or trade secret information of System One or its clients,
           including Confidential Information.

                 1.4.   Additional Obligation to Maintain the Confidentiality of Client's Confidential
           Information.

                   Employee may have access to confidential client information during Employee's employment
           with System One. Confidential client information includes all information about client's business affairs
           that is provided to System One by its clients, which is not already known or readily available to the
           general public. Knowledge of a client's business affairs must never be disclosed or used in an improper
           manner.

                 In order to maintain the professional confidence that is the basis of the client relationship,
           Employee shall not:

           a.       Discuss any client's affairs with other clients or with third parties, unless System One has been
                    authorized to do so and System One expressly authorizes Employee to do so.
           b.       Identify any particular client where or with whom System One did work, including but not
                    limited to when discussing the specific projects performed with other potential or existing
                    clients.
           c.       Discuss any confidential information of any client with any such client's employees who are not
                    authorized to receive it.
           d.       Discuss confidential client matters in public places where conversations may be overheard.

           2.       Disclosure and Assignment of Inventions and Creative Works.

                    Employee agrees, during and after his/her employment with System One, to promptly disclose in
           writing to System One all inventions, ideas, discoveries, developments, improvements and innovations
           (collectively "Inventions"), whether or not patentable and all copyrightable works, including but limited
           to computer software designs and programs ("Creative Works") conceived, made or developed by
           Employee, whether solely or together with others, during the period Employee is employed by System
           One. Employee agrees that all Inventions and all Creative Works, whether or not conceived or made
           during working hours, that: (a) relate directly to the business of System One or its actual or
           demonstrably anticipated research or development, or (b) result from Employee's work for System One,


           062015                                            -   2-
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 24 of 38 PageID #: 472
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26804C6E1ODF


                                                                                            system one
           or (c) involve the use of any equipment, supplies, facilities, Confidential Information, or time of System
           One, are the exclusive property of System One. To the extent that the Inventions or Creative Works
           consist of copyrightable subject matter, Employee and System One agree and acknowledge that the
           subject matter and any and all rights with respect to that subject matter are and shall be deemed, to the
           extent allowed by law, to be produced by for System One as a work made for hire. Employee hereby
           assigns and agrees to assign all right, title and interest in and to all such Inventions and Creative Works
           to System One. During and after the period of Employee's employment with System One, Employee
           shall execute all documents, and will assist System One in every reasonable and proper way, to obtain
           and enforce patents, trademark registrations, service mark registrations and copyrights, but Employee
           will receive no compensation for his/her assistance, other than the base earnings that Employee receives
           while employed by System One. Employee understands that he/she is not required to assign to System
           One any Invention or Creative Work for which no equipment, supplies, facilities, Confidential
           Information or time of System One was used, unless such Invention or Creative Work relates directly to
           System One's business or actual or demonstrably anticipated research and development, or results from
           any work performed by Employee for System One.

          3.        Non-Solicitation Covenants.

                    3.1.   Non-Solicitation of Clients.

                  During the period of the Employee's employment with System One and for a period of one year
          from the date of termination of such employment for any reason (the "Restricted Period"), Employee
          agrees that he/she will not, directly or indirectly, for the Employee's benefit or on behalf of any person,
          corporation, partnership or entity whatsoever call on, solicit, perform services for, interfere with or
          endeavor to entice away from System One any client to whom Employee provided services at any time
          during the 12 month period immediately preceding the date of termination of Employee's employment
          with System One, or any prospective client with whom Employee had contact during the six month
          period immediately preceding the date of termination of Employee's employment with System One. A
          "prospective client" shall be defined as an individual or company that expressed interest in working with
          System One or any individual or company to which System One submitted a bid or proposal.
          Notwithstanding the foregoing, the Restricted Period for employees performing work for System One
          exclusively or primarily in California shall be the period of Employee's employment with System One.

                    3.2.   Non-Solicitation of Employees.

                   During the Restricted Period, as defined in Section 3.1, Employee agrees that he/she will not,
           directly or indirectly (1) hire, attempt to hire or solicit for employment any employee of System One, or
           (2) encourage any employee to leave the employee's employment with System One. For purposes of
           this Agreement, an employee is any individual who was employed by System One on the last day of
           Employee's employment or any individual who was employed by System One during the six month
           period immediately preceding the last day of Employee's employment with System One.

                    3.3.   Non-Solicitation of Candidates.

                    During the Restricted Period, as defined in Section 3.1, except for the exclusive purpose of
           performing his/her work for System One, Employee agrees that he/she will not, directly or indirectly,
           hire, attempt to hire or solicit for employment any candidate for employment who Employee solicited
           for placement with or placed with System One during Employee's employment with System One.

           4.       Agreement to Arbitrate.



           062015                                             3
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 25 of 38 PageID #: 473
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26804C6E1ODF


                                                                                            system one

                    4.1.   Acknowledgment.

                  The Parties recognize that differences may arise between them, or between Employee and
           System One's client(s), during or after Employee's employment with System One.

                    The Parties understand and agree that by entering into this agreement to arbitrate claims, each
           anticipates gaining the benefit of arbitration as a speedy, impartial dispute-resolution procedure, and
           each understands and agrees that both parties are voluntarily consenting to forego other types of
           litigation, except as specifically listed below in Sections 4.2 and 4.3. The Parties acknowledge and
           agree that, by entering into this Agreement, each Party is giving up the right to a jury trialfor claims
           covered by this Section 4. Employee acknowledges that his/her agreement to submit to arbitration as
           described in this Agreement is in consideration of and is a material inducement to his/her employment
           by System One.

                    4.2.   Claims Covered by this Agreement.

                    System One and Employee mutually consent to the resolution by arbitration of all claims or
           controversies (including tort, contract or statutory), whether or not arising out of Employee's
           employment (or the termination of that employment), that System One may have against Employee or
           that Employee may have against System One, or that Employee may have against System One's
           client(s), if Employee's claim against System One's client(s) arises out of Employee's employment with
           System One (together, all of these are referred to as "claims"), except claims excluded in the following
           Section 4.3. Claims covered by this Agreement include, but are not limited to, claims for wages,
           bonuses, overtime pay, or other compensation due; claims for breach of any contract or covenant
           (express or implied); tort claims, including but not limited to, defamation, wrongful termination,
           invasion of privacy and intentional infliction of emotional distress; claims for discrimination (including,
           but not limited to, race, sex, religion, national origin, age, marital status, sexual orientation, genetic
           information or medical condition or disability), harassment and/or retaliation; claims for benefits or the
           monetary equivalent of benefits (except where an employee benefit or pension plan specifies that its
           claims procedure is subject to an arbitration procedure different from this one); and claims for violation
           of any federal, state, or other governmental law, statute, regulation, or ordinance, except claims
           excluded in the following Section 4.3. Any and all claims must be brought in Employee's individual
           capacity, and not as a plaintiff, representative class member or class member in any purported class,
           collective or representative proceeding, to the maximum extent permitted by applicable law. System
           One's client(s) is an intended beneficiary of Section 4 of this Agreement.

                    4.3.   Claims Not Covered by this Agreement.

                    Claims not covered by this Agreement include claims that Employee may have now or in the
           future for workers' compensation or unemployment benefits. Also not covered by this Agreement are
           claims by System One based on criminal acts of Employee, and claims by System One for injunctive or
           other equitable relief and damages for: (a) breach or threatened breach of any non-competition, non-
           solicitation, confidentiality and/or patent or invention assignment agreements; (b) unfair competition; or
           (c) the misappropriation, use and/or unauthorized disclosure of trade secrets or confidential information,
           as to each of which Employee understands and agrees that System One may immediately seek and
           obtain relief from a court of competent jurisdiction.




           062015                                            -   4-
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 26 of 38 PageID #: 474
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26804C6E1ODF


                                                                                           system one
                   4.4.    Required Notice of All Claims and Statute of Limitations.

                   The Parties agree that each must deliver written notice of any claim to the other party within one
           (1) year of the date the aggrieved party first has knowledge of the claim; otherwise the claim will be
           void and deemed waived, even if there is a federal or state statute of limitations which would have given
           more time to pursue the claim, to the maximum extent permitted by applicable law. Each party hereby
           waives any statute of limitations to the contrary. Notice to System One must be sent to the following:

                   System One Holdings, LLC
                   Attention: Chief Operating Officer
                   12 Federal Street
                   Suite 205
                   Pittsburgh, PA 15212

                 Notice to Employee must be sent to the address last known address provided by Employee to
           System One in writing.

                   4.5.    Arbitration Procedures.

                   System One and Employee agree that any arbitration under this Agreement shall be in
          accordance with the then-current employment dispute rules of the American Arbitration Association
          ("AAA") and all arbitration demands shall be through AAA unless System One and Employee mutually
          agree to a different dispute resolution company. System One and Employee agree that the arbitration
          shall be held in Pittsburgh, Pennsylvania, unless System One and Employee mutually agree to hold the
          arbitration in a different location.

                   The arbitrator shall render a written award and opinion in the form typically rendered in
          arbitrations. The arbitrator's award shall be final and binding.

                   4.6.    Arbitration Fees and Costs.

                   System One will pay the reasonable fees and costs of the arbitrator. System One and Employee
          will each pay its and his/her costs and attorneys' fees, if any. However, if either Party prevails on a
          statutory claim that affords the prevailing party attorneys' fees, the arbitrator may award reasonable fees
          to the prevailing Party.

                   4.7.    Requirements for Modification or Revocation.

                 This Agreement to arbitrate shall survive the termination of Employee's employment. It may
          only be revoked or modified by a writing signed by the Parties which specifically states an intent to
          revoke or modify this Agreement.

                   4.8.    Sole and Entire Agreement Relating to Arbitration.

                  This is the complete agreement of the Parties on the subject of arbitration of disputes except for
          any arbitration agreement in connection with any pension or benefit plan. This Agreement supersedes
          any prior or contemporaneous oral or written understanding on the subject. Employee is not relying on
          any representations, oral or written, on the subject of the effect, enforceability or meaning of this
          Agreement, except as specifically set forth in this Agreement.




          062015                                             5
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 27 of 38 PageID #: 475
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26B04C6E1ODF


                                                                                           system one

           5. Miscellaneous.

                   5.1.    At-Will Employment; Not a Guarantee of Employment.

                    This Agreement is not, and shall not be construed to create, any contract of employment or
           guarantee of employment for any specific time or under any specific terms or conditions., express or
           implied, and each of the Parties remains free to terminate the employment relationship at any time, for
           any reason or no reason, with or without notice, reason, or cause. The Parties acknowledge and agree
           that the relationship between Employee and System One is at-will.

                   5.2.    Notice to Prospective Employers.

                   Employee agrees that, with respect to each prospective employer with which Employee applies
           or interviews for employment during the term of Employee's employment with System One and within
           one year after the termination of Employee's employment with System One, Employee will inform the
           prospective employer of the existence of this Agreement and will provide the prospective employer with
           a copy of this Agreement. Employee agrees that System One may provide any such prospective
           employer with a copy of this Agreement.

                   5.3.    Representations.

                    Employee represents that the duties and obligations set forth in this Agreement will not unduly
           restrict or limit Employee's ability to earn a livelihood following Employee's termination of
           employment.

                   5.4.    Continuing Obligations.

                  The duties and obligations set forth in this Agreement shall continue to apply in accordance with
          their terms after the termination of Employee's employment with System One, regardless of whether
          Employee voluntarily quits his/her employment with System One or is terminated by System One, and
          regardless of whether Employee's termination is with or without cause. The Restricted Period, as
          defined in Section 3, shall automatically be extended by the length of time during which Employee is in
          breach of his or her obligations under Sections 3(a), 3(b) or 3(c) of this Agreement.

                   5.5.    Enforcement.

                  If a court of competent jurisdiction determines that any of the restrictions stated herein are
          unreasonable, invalid or unenforceable, the parties hereto expressly agree that the court shall have the
          power to reduce the period, scope or geographical period contained in this Agreement to substitute the
          maximum period, scope or geographical area deemed reasonable under such circumstances. Because
          money damages would be an inadequate remedy for any breach of Employee's obligations under this
          Agreement, in the event Employee breaches or threatens to breach this Agreement, System One, or any
          successors or assigns, may, in addition to other rights and remedies existing in its favor, apply to any
          court of competent jurisdiction for specific performance, or injunctive or other equitable relief in order
          to enforce, or prevent any violations of, this Agreement.

                   5.6.    Severability.


          062015                                             -   6
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 28 of 38 PageID #: 476
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26804C6E1ODF


                                                                                           system one
                  Whenever possible, each provision of this Agreement will be interpreted in such a way as to be
          effective, valid and lawful under applicable law, but if any provision of this Agreement is held to be
          invalid, illegal or unenforceable in any respect under any applicable law or rule in any jurisdiction, such
          invalidity, illegality or unenforceability will not affect any other provisions, but this Agreement and/or
          such provision will be reformed, construed and enforced in such jurisdiction as if such invalid, illegal or
          unenforceable provision had never been contained herein. Nothing in this Agreement is intended to
          preclude or dissuade Employee from engaging in legally protected activities or activities protected
          by local, state or federal law, including but not limited to the National Labor Relations Act, such as
          discussing wages, benefits or terms and conditions of employment, forming, joining or supporting
          labor unions, bargaining collectively through representatives of their choosing, raising complaints
          about working conditions for their and their fellow employees' mutual aid or protection or engaging
          in legally required activities.

                   5.7.    Complete Agreement.

                 Except as set forth in this Agreement, this Agreement contains the complete agreement and
          understanding between the Parties and supersedes and preempts any prior understanding, agreement or
          representation by or between the Parties, written or oral, relating to the subject matter contained herein.
          Employee is not relying on any representations, oral or written, on the subject of the effect,
          enforceability or meaning of this Agreement, except as specifically set forth in this Agreement.

                   5.8.    Additional Rights and Causes of Action.

                 This Agreement is in addition to and does not in any way waive or detract from any rights or
          causes of action System One may have relating to Confidential Information or other protectable
          information or interests under statutory or common law or under any other agreement.

                   5.9.    Governing Law.

                  Notwithstanding principles of conflicts of law of any jurisdiction to the contrary, this Agreement
          shall be construed in accordance with, and the rights and obligations of the Parties hereunder shall be
          governed by all terms and provisions of this Agreement are to be construed and governed by the laws of
          the Commonwealth of Pennsylvania.

                   5.10.   Forum Selection.

                  Except as otherwise expressly set forth in Section 4 of this Agreement, any civil action to
          enforce this Agreement, or for a declaration of rights under this Agreement, shall be brought in and only
          in the Court of Common Pleas of Allegheny County, Pennsylvania, or, if the United States District
          Courts would otherwise have jurisdiction, in the United States District Court for the Western District of
          Pennsylvania. Employee hereby waives any objection that Employee may now or hereafter have to
          jurisdiction or venue in those courts, and agrees to submit to the jurisdiction of those courts. Employee
          agrees System One may make effective service of process on him/her by mail at the last known address
          provided to System One by Employee in writing.

                   5.11.   Successors and Assigns.

                 System One and Employee acknowledge that the covenants and terms of this Agreement are
          intended to benefit not only System One, but also its successors, subsidiaries and affiliates.
          Accordingly, Employee agrees that System One may assign this Agreement to any person, partnership



          062015                                             7
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 29 of 38 PageID #: 477
DocuSign Envelope ID: 499DD721-52E9-4EA2-815D-26B04C6E1ODF




                                                                                             system one
             or corporation that purchases or is purchased by System One, as well as to any System One subsidiary
             or affiliate, without notice to Employee. These persons and other entities shall succeed to the rights and
             obligations of this Agreement and may enforce the terms of the Agreement on their own behalf or in the
             name of System One. Employee may not assign Employee's rights or delegate Employee's obligations
             hereunder.

                      5.12.      Waivers.

                     The waiver by either Employee or System One of a breach by the other party of any provision of
             this Agreement shall not operate or be construed as a waiver of any subsequent breach by the breaching
             partY.

                  SYSTEM ONE AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
             READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL
             UNDERSTANDINGS AND AGREEMENTS BETWEEN SYSTEM ONE AND EMPLOYEE
             RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT,
             AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
             RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
             THOSE CONTAINED IN THIS AGREEMENT ITSELF.

                   EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN
             SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS
             AGREEMENT; AND HAS NOT BEEN FORCED OR COERCED INTO DOING SO.

                     IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have executed
             this Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual Agreement
             to Arbitrate Claims.

                                                                  SYSTEM ONE HOLDINGS, LLC
                DocuSigned by:



            rSigri2iTrerCirniployee
             Chad A Copley
                                                                  Signature of Authorized Representative
                                                                  Human Resources Manager
             Print Name of Employee                               Title of Representative

             2/15/2017                                            2/15/2017
             Date                                                 Datc




             062015                                          -   8-
Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 30 of 38 PageID #: 478




                       Exhibit A-4
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 31 of 38 PageID #: 479


                                                                                                            system one
                                          CONFIDENTIALITY, NON-SOLICITATION
                                      AND WORK PRODUCT ASSIGNMENT AGREEMENT,
                                     AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

                       This Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual
              Agreement to Arbitrate Claims ("the Agreement"), is between System One Holdings, LLC and/or its
              affiliates, predecessors and/or successors (individually and collectively, "System One")1 and
              Larry Krone                      ("Employee") (the Employee and System One, together, are referred to
              as the "Parties"). As a material inducement for System One to employ Employee on an at-will basis,
              and in consideration of Employee's employment by System One, and in further consideration of the
              mutual promises set forth below, intending to be legally bound, the Parties agree as follows:

             1. Confidential Information.

                          1.1.   Definition.

                      "Confidential Information" consists of all information or data relating to the business of System
             One, including but not limited to, business and financial information; new product development and
             technological data; personnel information and the identities of employees; the identities of applicants for
             employment; the identities of clients and suppliers and prospective clients and suppliers; client lists and
             potential client lists; résumés; development, expansion and business strategies, plans and techniques;
             computer programs, devices, methods, techniques, processes and inventions; research and development
             activities; trade secrets as defined by applicable law and other materials (whether in written, graphic,
             audio, visual, electronic or other media, including computer software) developed by or on behalf of
             System One which is not generally known to the public, which System One has and will take
             precautions to maintain as confidential, and which derives at least a portion of its value to System One
             from its confidentiality. Additionally, Confidential Information includes information of any third party
             doing business with System One (actively or prospectively) that falls within the definition of
             Confidential Information set forth above as applied to such third party or that System One or such third
             party identifies as being confidential. Confidential Information does not include any information that is
             in the public domain or otherwise publicly available (other than as a result of a wrongful act by
             Employee or an agent or other employee of System One), information relating to the terms and
             conditions of employment, such as wages and benefits or other information that relates to
             Employee's engaging in lawful, protected, concerted activity under the National Labor Relations Act.

                          1.2.   Agreement Regarding the Confidentiality of Confidential Information.

                    Employee acknowledges that, as a result of his/her employment by System One, he/she will
             have access to Confidential Information and to additional Confidential Information which may be
             developed in the future. Employee acknowledges that all Confidential Information is the exclusive
             property of System One, or in the case of Confidential Information of a third party, of such third party.
             Employee agrees to hold all Confidential Information in trust for the benefit of the owner of such
             Confidential Information. Employee further agrees that he/she will use Confidential Information for the
             sole purpose of performing his/her work for System One, and that during his/her employment with
             System One, and at all times after the termination of that employment for any reason, Employee will not

             I Any reference in this Agreement to System One will be a reference to System One, its parents, subsidiaries,
             predecessors, successors, and assigns, and also to the officers, directors, employees, agents, benefit plans, benefit plans'
             sponsors and administrators, and fiduciaries of any of the foregoing.




             062015


Doc ID: 20170607152434512
Sertifi Electronic Signature
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 32 of 38 PageID #: 480

                                                                                                  system one
              use for his/her benefit, or the benefit of others, or divulge or convey to any third party any Confidential
              Information obtained by Employee during his/her employment by System One, unless it is pursuant to
              System One's express prior written permission.

                          1.3.    Return of Property.

                       Employee acknowledges that he/she has not acquired and will not acquire any right, title or
              interest in any Confidential Information or any portion thereof. Employee agrees that, either before or
              upon termination of his/her employment for any reason, or at any time upon System One's request,
              he/she will deliver to System One immediately, all documents, data, computer programs and all other
              materials, and all copies thereof, that were obtained or made by Employee during his/her employment
              with System One, which constitute, contain or relate to Confidential Information, and any other
              documents, equipment and materials of any kind which constitute the property of System One or its
              clients, whether confidential or not, including any and all copies or notes thereof which may have been
              made by or for Employee. After the termination of Employee's employment, Employee shall not retain,
              in hard copy, computer, electronic, or any other form, any information which constitutes, contains, or
              relates in any way to proprietary, confidential, or trade secret information of System One or its clients,
              including Confidential Information.

                    1.4.   Additional Obligation to Maintain the Confidentiality of Client's Confidential
              Information.

                      Employee may have access to confidential client information during Employee's employment
              with System One. Confidential client information includes all information about client's business affairs
              that is provided to System One by its clients, which is not already known or readily available to the
              general public. Knowledge of a client's business affairs must never be disclosed or used in an improper
              manner.

                    In order to maintain the professional confidence that is the basis of the client relationship,
              Employee shall not:

              a.          Discuss any client's affairs with other clients or with third parties, unless System One has been
                          authorized to do so and System One expressly authorizes Employee to do so.
             b.           Identify any particular client where or with whom System One did work, including but not
                          limited to when discussing the specific projects performed with other potential or existing
                          clients.
             c.           Discuss any confidential information of any client with any such client's employees who are not
                          authorized to receive it.
             d.           Discuss confidential client matters in public places where conversations may be overheard.

             2.           Disclosure and Assignment of Inventions and Creative Works.

                      Employee agrees, during and after his/her employment with System One, to promptly disclose in
             writing to System One all inventions, ideas, discoveries, developments, improvements and innovations
             (collectively "Inventions"), whether or not patentable and all copyrightable works, including but limited
             to computer software designs and programs ("Creative Works") conceived, made or developed by
             Employee, whether solely or together with others, during the period Employee is employed by System
             One. Employee agrees that all Inventions and all Creative Works, whether or not conceived or made
             during working hours, that: (a) relate directly to the business of System One or its actual or
             demonstrably anticipated research or development, or (b) result from Employee's work for System One,


             062015                                                 2

Doc ID: 20170607152434512
Sertifi Electronic Signature
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 33 of 38 PageID #: 481

                                                                                              system one
             or (c) involve the use of any equipment, supplies, facilities, Confidential Information, or time of System
             One, are the exclusive property of System One. To the extent that the Inventions or Creative Works
             consist of copyrightable subject matter, Employee and System One agree and acknowledge that the
             subject matter and any and all rights with respect to that subject matter are and shall be deemed, to the
             extent allowed by law, to be produced by for System One as a work made for hire. Employee hereby
             assigns and agrees to assign all right, title and interest in and to all such Inventions and Creative Works
             to System One. During and after the period of Employee's employment with System One, Employee
             shall execute all documents, and will assist System One in every reasonable and proper way, to obtain
             and enforce patents, trademark registrations, service mark registrations and copyrights, but Employee
             will receive no compensation for his/her assistance, other than the base earnings that Employee receives
             while employed by System One. Employee understands that he/she is not required to assign to System
             One any Invention or Creative Work for which no equipment, supplies, facilities, Confidential
             Information or time of System One was used, unless such Invention or Creative Work relates directly to
             System One's business or actual or demonstrably anticipated research and development, or results from
             any work performed by Employee for System One.

             3.           Non-Solicitation Covenants.

                         3.1.    Non-Solicitation of Clients.

                     During the period of the Employee's employment with System One and for a period of one year
             from the date of termination of such employment for any reason (the "Restricted Period"), Employee
             agrees that he/she will not, directly or indirectly, for the Employee's benefit or on behalf of any person,
             corporation, partnership or entity whatsoever call on, solicit, perform services for, interfere with or
             endeavor to entice away from System One any client to whom Employee provided services at any time
             during the 12 month period immediately preceding the date of termination of Employee's employment
             with System One, or any prospective client with whom Employee had contact during the six month
             period immediately preceding the date of termination of Employee's employment with System One. A
             "prospective client" shall be defined as an individual or company that expressed interest in working with
             System One or any individual or company to which System One submitted a bid or proposal.
             Notwithstanding the foregoing, the Restricted Period for employees performing work for System One
             exclusively or primarily in California shall be the period of Employee's employment with System One.

                         3.2.    Non-Solicitation of Employees.

                     During the Restricted Period, as defined in Section 3.1, Employee agrees that he/she will not,
             directly or indirectly (1) hire, attempt to hire or solicit for employment any employee of System One, or
             (2) encourage any employee to leave the employee's employment with System One. For purposes of
             this Agreement, an employee is any individual who was employed by System One on the last day of
             Employee's employment or any individual who was employed by System One during the six month
             period immediately preceding the last day of Employee's employment with System One.

                         3.3.    Non-Solicitation of Candidates.

                      During the Restricted Period, as defined in Section 3.1, except for the exclusive purpose of
             performing his/her work for System One, Employee agrees that he/she will not, directly or indirectly,
             hire, attempt to hire or solicit for employment any candidate for employment who Employee solicited
             for placement with or placed with System One during Employee's employment with System One.

             4.           Agreement to Arbitrate.



             062015                                               -   3

Doc ID: 20170607152434512
Sertifi Electronic Signature
               Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 34 of 38 PageID #: 482

                                                                                              system one

                          4.1.   Acknowledgment.

                    The Parties recognize that differences may arise between them, or between Employee and
             System One's client(s), during or after Employee's employment with System One.

                      The Parties understand and agree that by entering into this agreement to arbitrate claims, each
             anticipates gaining the benefit of arbitration as a speedy, impartial dispute-resolution procedure, and
             each understands and agrees that both parties are voluntarily consenting to forego other types of
             litigation, except as specifically listed below in Sections 4.2 and 4.3. The Parties acknowledge and
             agree that, by entering into this Agreement, each Party is giving up the right to a jury trialfor claims
             covered by this Section 4. Employee acknowledges that his/her agreement to submit to arbitration as
             described in this Agreement is in consideration of and is a material inducement to his/her employment
             by System One.

                         4.2.    Claims Covered by this Agreement.

                      System One and Employee mutually consent to the resolution by arbitration of all claims or
             controversies (including tort, contract or statutory), whether or not arising out of Employee's
             employment (or the termination of that employment), that System One may have against Employee or
             that Employee may have against System One, or that Employee may have against System One's
             client(s), if Employee's claim against System One's client(s) arises out of Employee's employment with
             System One (together, all of these are referred to as "claims"), except claims excluded in the following
             Section 4.3. Claims covered by this Agreement include, but are not limited to, claims for wages,
             bonuses, overtime pay, or other compensation due; claims for breach of any contract or covenant
             (express or implied); tort claims, including but not limited to, defamation, wrongful termination,
             invasion of privacy and intentional infliction of emotional distress; claims for discrimination (including,
             but not limited to, race, sex, religion, national origin, age, marital status, sexual orientation, genetic
             information or medical condition or disability), harassment and/or retaliation; claims for benefits or the
             monetary equivalent of benefits (except where an employee benefit or pension plan specifies that its
             claims procedure is subject to an arbitration procedure different from this one); and claims for violation
             of any federal, state, or other governmental law, statute, regulation, or ordinance, except claims
             excluded in the following Section 4.3. Any and all claims must be brought in Employee's individual
             capacity, and not as a plaintiff, representative class member or class member in any purported class,
             collective or representative proceeding, to the maximum extent permitted by applicable law. System
             One's client(s) is an intended beneficiary of Section 4 of this Agreement.

                         4.3.    Claims Not Covered by this Agreement.

                      Claims not covered by this Agreement include claims that Employee may have now or in the
             future for workers' compensation or unemployment benefits. Also not covered by this Agreement are
             claims by System One based on criminal acts of Employee, and claims by System One for injunctive or
             other equitable relief and damages for: (a) breach or threatened breach of any non-competition, non-
             solicitation, confidentiality and/or patent or invention assignment agreements; (b) unfair competition; or
             (c) the misappropriation, use and/or unauthorized disclosure of trade secrets or confidential information,
             as to each of which Employee understands and agrees that System One may immediately seek and
             obtain relief from a court of competent jurisdiction.




             062015                                           -4-

Doc ID: 20170607152434512
Sertifi Electronic Signature
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 35 of 38 PageID #: 483

                                                                                              system one
                         4.4.    Required Notice of All Claims and Statute of Limitations.

                     The Parties agree that each must deliver written notice of any claim to the other party within one
             (1) year of the date the aggrieved party first has knowledge of the claim; otherwise the claim will be
             void and deemed waived, even if there is a federal or state statute of limitations which would have given
             more time to pursue the claim, to the maximum extent permitted by applicable law. Each party hereby
             waives any statute of limitations to the contrary. Notice to System One must be sent to the following:

                          System One Holdings, LLC
                          Attention: Chief Operating Officer
                          12 Federal Street
                          Suite 205
                          Pittsburgh, PA 15212

                   Notice to Employee must be sent to the address last known address provided by Employee to
             System One in writing.

                         4.5.    Arbitration Procedures.

                      System One and Employee agree that any arbitration under this Agreement shall be in
             accordance with the then-current employment dispute rules of the American Arbitration Association
             ("AAA") and all arbitration demands shall be through AAA unless System One and Employee mutually
             agree to a different dispute resolution company. System One and Employee agree that the arbitration
             shall be held in Pittsburgh, Pennsylvania, unless System One and Employee mutually agree to hold the
             arbitration in a different location.

                      The arbitrator shall render a written award and opinion in the form typically rendered in
             arbitrations. The arbitrator's award shall be final and binding.

                         4.6.    Arbitration Fees and Costs.

                     System One will pay the reasonable fees and costs of the arbitrator. System One and Employee
             will each pay its and his/her costs and attorneys' fees, if any. However, if either Party prevails on a
             statutory claim that affords the prevailing party attorneys' fees, the arbitrator may award reasonable fees
             to the prevailing Party.

                         4.7.    Requirements for Modification or Revocation.

                    This Agreement to arbitrate shall survive the termination of Employee's employment. It may
             only be revoked or modified by a writing signed by the Parties which specifically states an intent to
             revoke or modify this Agreement.

                         4.8.    Sole and Entire Agreement Relating to Arbitration.

                     This is the complete agreement of the Parties on the subject of arbitration of disputes except for
             any arbitration agreement in connection with any pension or benefit plan. This Agreement supersedes
             any prior or contemporaneous oral or written understanding on the subject. Employee is not relying on
             any representations, oral or written, on the subject of the effect, enforceability or meaning of this
             Agreement, except as specifically set forth in this Agreement.




             062015                                            -   5

Doc ID: 20170607152434512
Sertifi Electronic Signature
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 36 of 38 PageID #: 484

                                                                                              system one

              5. Miscellaneous.

                          5.1.   At-Will Employment; Not a Guarantee of Employment.

                      This Agreement is not, and shall not be construed to create, any contract of employment or
             guarantee of employment for any specific time or under any specific terms or conditions., express or
             implied, and each of the Parties remains free to terminate the employment relationship at any time, for
             any reason or no reason, with or without notice, reason, or cause. The Parties acknowledge and agree
             that the relationship between Employee and System One is at-will.

                          5.2.   Notice to Prospective Employers.

                     Employee agrees that, with respect to each prospective employer with which Employee applies
             or interviews for employment during the term of Employee's employment with System One and within
             one year after the termination of Employee's employment with System One, Employee will inform the
             prospective employer of the existence of this Agreement and will provide the prospective employer with
             a copy of this Agreement. Employee agrees that System One may provide any such prospective
             employer with a copy of this Agreement.

                          5.3.   Representations.

                      Employee represents that the duties and obligations set forth in this Agreement will not unduly
             restrict or limit Employee's ability to earn a livelihood following Employee's termination of
             employment.

                          5.4.   Continuing Obligations.

                     The duties and obligations set forth in this Agreement shall continue to apply in accordance with
             their terms after the termination of Employee's employment with System One, regardless of whether
             Employee voluntarily quits his/her employment with System One or is terminated by System One, and
             regardless of whether Employee's termination is with or without cause. The Restricted Period, as
             defined in Section 3, shall automatically be extended by the length of time during which Employee is in
             breach of his or her obligations under Sections 3(a), 3(b) or 3(c) of this Agreement.

                         5.5.    Enforcement.

                     If a court of competent jurisdiction determines that any of the restrictions stated herein are
             unreasonable, invalid or unenforceable, the parties hereto expressly agree that the court shall have the
             power to reduce the period, scope or geographical period contained in this Agreement to substitute the
             maximum period, scope or geographical area deemed reasonable under such circumstances. Because
             money damages would be an inadequate remedy for any breach of Employee's obligations under this
             Agreement, in the event Employee breaches or threatens to breach this Agreement, System One, or any
             successors or assigns, may, in addition to other rights and remedies existing in its favor, apply to any
             court of competent jurisdiction for specific performance, or injunctive or other equitable relief in order
             to enforce, or prevent any violations of, this Agreement.

                         5.6.    Severability.


             062015                                           -   6-

Doc ID: 20170607152434512
Sertifi Electronic Signature
                Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 37 of 38 PageID #: 485

                                                                                               system one
                      Whenever possible, each provision of this Agreement will be interpreted in such a way as to be
              effective, valid and lawful under applicable law, but if any provision of this Agreement is held to be
              invalid, illegal or unenforceable in any respect under any applicable law or rule in any jurisdiction, such
              invalidity, illegality or unenforceability will not affect any other provisions, but this Agreement and/or
              such provision will be reformed, construed and enforced in such jurisdiction as if such invalid, illegal or
              unenforceable provision had never been contained herein. Nothing in this Agreement is intended to
              preclude or dissuade Employee from engaging in legally protected activities or activities protected
              by local, state or federal law, including but not limited to the National Labor Relations Act, such as
              discussing wages, benefits or terms and conditions of employment, forming, joining or supporting
              labor unions, bargaining collectively through representatives of their choosing, raising complaints
              about working conditions for their and their fellow employees' mutual aid or protection or engaging
              in legally required activities.

                          5.7.    Complete Agreement.

                     Except as set forth in this Agreement, this Agreement contains the complete agreement and
              understanding between the Parties and supersedes and preempts any prior understanding, agreement or
              representation by or between the Parties, written or oral, relating to the subject matter contained herein.
              Employee is not relying on any representations, oral or written, on the subject of the effect,
              enforceability or meaning of this Agreement, except as specifically set forth in this Agreement.

                          5.8.    Additional Rights and Causes of Action.

                     This Agreement is in addition to and does not in any way waive or detract from any rights or
              causes of action System One may have relating to Confidential Information or other protectable
              information or interests under statutory or common law or under any other agreement.

                          5.9.    Governing Law.

                     Notwithstanding principles of conflicts of law of any jurisdiction to the contrary, this Agreement
             shall be construed in accordance with, and the rights and obligations of the Parties hereunder shall be
             governed by all terms and provisions of this Agreement are to be construed and governed by the laws of
             the Commonwealth of Pennsylvania.

                          5.10.   Forum Selection.

                     Except as otherwise expressly set forth in Section 4 of this Agreement, any civil action to
             enforce this Agreement, or for a declaration of rights under this Agreement, shall be brought in and only
             in the Court of Common Pleas of Allegheny County, Pennsylvania, or, if the United States District
             Courts would otherwise have jurisdiction, in the United States District Court for the Western District of
             Pennsylvania. Employee hereby waives any objection that Employee may now or hereafter have to
             jurisdiction or venue in those courts, and agrees to submit to the jurisdiction of those courts. Employee
             agrees System One may make effective service of process on him/her by mail at the last known address
             provided to System One by Employee in writing.

                         5.11.    Successors and Assigns.

                    System One and Employee acknowledge that the covenants and terms of this Agreement are
             intended to benefit not only System One, but also its successors, subsidiaries and affiliates.
             Accordingly, Employee agrees that System One may assign this Agreement to any person, partnership



             062015                                              7

Doc ID: 20170607152434512
Sertifi Electronic Signature
            Case 2:19-cv-00844 Document 44-1 Filed 04/06/20 Page 38 of 38 PageID #: 486



                                                                                                   system one
              or corporation that purchases or is purchased by System One, as well as to any System One subsidiary
              or affiliate, without notice to Employee. These persons and other entities shall succeed to the rights and
              obligations of this Agreement and may enforce the terms of the Agreement on their own behalf or in the
              name of System One. Employee may not assign Employee's rights or delegate Employee's obligations
              hereunder.

                       5.12.    Waivers.

                      The waiver by either Employee or System One of a breach by the other party of any provision of
              this Agreement shall not operate or be construed as a waiver of any subsequent breach by the breaching
              party.

                   SYSTEM ONE AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
              READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL
              UNDERSTANDINGS AND AGREEMENTS BETWEEN SYSTEM ONE AND EMPLOYEE
              RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT,
              AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
              RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
              THOSE CONTAINED IN THIS AGREEMENT ITSELF.

                    EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN
              SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS
              AGREEMENT; AND HAS NOT BEEN FORCED OR COERCED INTO DOING SO.

                      IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have executed
              this Confidentiality, Non-Solicitation and Work Product Assignment Agreement and Mutual Agreement
              to Arbitrate Claims.

                                                                   SYSTEM ONE HOLDINGS, LLC

               ]arty krone
                                                                          -r•& fLkiiW_6   1‘   ,
              onboardina-helP.g.W.Stemone.coM
              Signature of Employee                                Signature of Authorized Representative

              Larry Krone                                          Human Resources Manager
              Print Name of Employee                               Title of Re.nresmitative
              06/07/2017                                           06/07/2017


              Date                                                 Date




              062015                                          -   8-


Doc ID: 20170607152434512
Sertifl Electronic Signature
